Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 	The Terminal Disclaimer filed on July 27, 2021 was approved. It links with Patent no. 10, 430, 165.
 	Applicant filed Terminal Disclaimer on July 27, 2021 to overcome the non-statutory obviousness-type double patenting rejection over claims 3-4 of Patent no. 10, 430, 165 and it has been entered.

Allowable Subject Matter
 	Claims 3-12 are allowed.
 	The following is an Examiner’s statement of reasons for allowance: The prior art
(See PTO-892) of records do not teach or fairly suggests the combination of the claimed steps as recited in the applicant’s independent claims, “receiving from a first developer, performed at least with a configuration of computing hardware and programmable memory, a first selection of a first application program that, when executed, can remotely access one or more intemet-of-things devices, wherein data passed by a first end-user as one or more arguments, to one or more corresponding parameters of the first application program, adapts the first application program to perform specific behavior in a specific hardware environment; operating by the first developer, performed at least with a configuration of computing hardware and programmable memory, a first 
adding by the first end-user with the second graphical user interface, performed at least with a configuration of computing hardware and programmable memory, a second module dedicated to documentation of the first meta-data specification in a second natural language; requiring, performed at least with a configuration of computing hardware and programmable memory, each documentation node of the second module correspond to a node of the first meta-data specification; pointing the first meta-data specification to all its natural-language-dedicated documentation modules, including the first and second modules, using a star configuration; adding, in accordance with a first 
identifying, performed at least with a configuration of computing hardware and programmable memory, a first list-type meta-data node of the first meta-data specification, corresponding to a first key of the first key-value pair; creating, as part of adding the first tabular data node, performed at least with a configuration of computing hardware and programmable memory, a first list-type data node corresponding to the first list-type meta-data node, wherein the first list-type data node is capable of representing an ordered listing of data; and starting execution of the first application program, performed at least with a configuration of computing hardware and programmable memory, with the first argument input to the first parameter”.

 	The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled
“Comments on Statement of Reasons for Allowance.”

Conclusions/Points of Contacts

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MULUEMEBET GURMU whose telephone number is (571)270-7095.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 5712724078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MULUEMEBET GURMU/Primary Examiner, Art Unit 2163